                 Case 17-30786                  Doc 29           Filed 05/09/19 Entered 05/09/19 12:39:47                                Desc Main
   Fill in this information to identify the case:                   document Page 1 of 7
Debtor 1                 Charles Zanders, Jessie L. Zanders
                         _____________________________________________________________________


Debtor 2                 _____________________________________________________________________
(Spouse, if filing)

                                        Middle District of Georgia
United States Bankruptcy Court for the: ______________________________________________________________________________________________________

             1730786
Case number __________________________



 Official Form 410S1
 Notice of Mortgage Payment Change                                                                                                                     12/15

 If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
 debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
 as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
 Name of creditor:                                                                                                             7
                                                                                                   Court claim no. (if known): _______________________
 Wells Fargo Bank, N.A.




                                                                                                   Date of payment change:
                                                                                                   Must be at least 21 days after date
                                                                                                   of this notice                           06/01/2019
                                                                                                                                            _____________


                                                                                                  New total payment:
                                                                                                                                             482.47
                                                                                                                                            $________________
                                                                                                  Principal, interest, and escrow, if any
 Last 4 digits of any number you use to
 identify the debtor’s account:                                      2 ____
                                                                    ____ 7 ____
                                                                            1 ____
                                                                                6

   Part 1:            Escrow Account Payment Adjustment

  1.        Will there be a change in the debtor’s escrow account payment?

               No
            
            ✔   Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
                for the change. If a statement is not attached, explain why:



                                           20.25                                                                                  52.90
                Current escrow payment: $ _________________                                                 New escrow payment: $ _________________

  Part 2:             Mortgage Payment Adjustment

  2.        Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
            variable-rate account?
            
            ✔   No
               Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why:



                Current interest rate: __________________%                                      New interest rate: __________________%

                Current principal and interest payment: $ __________________                    New principal and interest payment: $ __________________

  Part 3:             Other Payment Change


       3.    Will there be a change in the debtor’s mortgage payment for a reason not listed above?
             ✔
                 No
                 Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                  (Court approval may be required before the payment change can take effect.)
                Reason for change:



                      Current mortgage payment: $ _________________                                New mortgage payment: $ _________________
 Official Form 410S1                                                    Notice of Mortgage Payment Change                                             page 1
                     Charles Zanders, Jessie L. Zanders                                        1730786
         Case 17-30786
      Debtor 1                 Doc Name 29 Filed     05/09/19 Entered 05/09/19
              ________________________________________________________
              First Name    Middle             Last Name
                                                                       Case number12:39:47             Desc Main
                                                                                   (if known) ______________________

                                               document Page 2 of 7
 Part 4:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 Check the appropriate box.

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.




     /s/Yadira P Delgado
      ______________________________________________________________
      Signature
                                                                                        05/09/2019
                                                                                  Date _______________




 Print:______________________________________________________________
        DELGADO,YADIRA P                                                           VP Loan Documentation
                                                                                  ____________________________________________________________
        First Name              Middle Name               Last Name               Title


 Company Wells Fargo Bank, N.A.
         ____________________________________________________________

 Address    MAC N9286-01Y
            _____________________________________________________________
            Number                   Street

            1000 Blue Gentian Road
            _____________________________________________________________
            Address 2

             Eagan                                   MN      55121-7700
            _____________________________________________________________
              City                                          State      ZIP Code



                     800-274-7025                                                  NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone _________________________                                          ____________________________________________________________
                                                                                  Email




Official Form 410S1                                         Notice of Mortgage Payment Change                                          page 2
            Case 17-30786            Doc 29      Filed 05/09/19            Entered 05/09/19 12:39:47      Desc Main
                         UNITED STATES   BANKRUPTCY
                                   document Page 3 of 7 COURT
                                                         Middle District of Georgia


                                                     Chapter 13 No. 1730786
                                                     Judge: James P. Smith

In re:
Charles Zanders, Jessie L. Zanders
                                            Debtor(s).

                                            CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before May 10, 2019 via filing with the US
Bankruptcy Court's CM ECF system or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                              By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                      Charles Zanders, Jessie L. Zanders
                                      P.O. Box 428

                                      Rutledge GA 30663



                                     By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                      N/A




Debtor’s Attorney:                   By Court's CM/ECF system registered email address
                                      Jason T. Braswell
                                      Morgan & Morgan
                                      1090-C Founders Blvd

                                      Athens GA 30606


                                     By Court's CM/ECF system registered email address
                                      N/A




Trustee:                             By Court's CM/ECF system registered email address
                                      Camille Hope
                                      Office of the Chapter 13 Trustee
                                      P.O. Box 954

                                      Macon GA 31202

                                                            _______________________________________________
                                                            /s/Yadira P Delgado
                                                            VP Loan Documentation
                                                            Wells Fargo Bank, N.A.
            Case 17-30786              Doc 29    Filed 05/09/19 PERF
                                                                  Entered 05/09/19 12:39:47 Desc Main
                                                     document Page 4 ofEscrow
                                  Return Mail Operations                  7     Review Statement
                                  PO Box 14547
                                                                                            For informational purposes only
                                  Des Moines, IA 50306-4547
                                                                                            Statement Date:                                   April 18, 2019
                                                                                            Loan number:
                                                                                            Property address:
                                                                                                 2821 NEWBORN RD
                                                                                                 MANSFIELD GA 30055-3427


                                                                                            Customer Service
                                                                                                  Online                          Telephone
                                                                                                  wellsfargo.com                  1-800-340-0473
          CHARLES ZANDERS
                                                                                                  Correspondence                  Hours of operation
          PO BOX 389                                                                              PO Box 10335                    Mon - Fri 7 a.m. - 7 p.m. CT
          MADISON GA 30650                                                                        Des Moines, IA 50306
                                                                                                  To learn more, go to:
                                                                                                  wellsfargo.com/escrow


                                                                                                    We accept telecommunications relay service calls



PLEASE NOTE: If you are presently seeking relief (or have previously been granted
relief) under the United States Bankruptcy Code, this statement is being sent to you
for informational purposes only. The summaries below are based on the terms of the
loan and are provided for informational purposes only.
These amounts are governed by the terms of the loan unless otherwise reduced by an
order of the bankruptcy court. Because the amounts billed for the escrow items can
change over time, we review the escrow account at least once per year to ensure there
will be enough money to make these payments. Once the review is complete, we send
the escrow review statement, also known as the escrow account disclosure statement.
                                                                                              The escrow account has a shortage of
Here's what we found:
     • Required Minimum Balance: The escrow account balance is projected to                                $341.69
        fall below the required minimum balance. This means there is a shortage.

     • Payments: As of the June 1, 2019 payment, the contractual portion of the
        escrow payment increases.



  Part 1 - Mortgage payment

        Option 1                  Pay the shortage amount over 12 months
                                   Previous payment through New payment beginning with
                                   05/01/2019 payment date   the 06/01/2019 payment
                                                                                                 Option 1: No action required
 Principal and/or interest                   $429.57                   $429.57

 Escrow payment                               $20.25                    $52.90               Starting June 1, 2019 the new contractual
 Total payment amount
                                                                                             payment amount will be $482.47
                                           $449.82                    $482.47

       Option 2                   Pay the shortage amount of $341.69
                                   Previous payment through New payment beginning with
                                   05/01/2019 payment date   the 06/01/2019 payment
                                                                                                 Option 2: Pay shortage in full
 Principal and/or interest                   $429.57                   $429.57

 Escrow payment                               $20.25                    $24.43               Starting June 1, 2019 the new contractual
 Total payment amount                                                                        payment amount will be $454.00
                                           $449.82                   $454.00
 Note: If this is an adjustable rate mortgage (ARM), a separate notice will be sent
 before the payment is scheduled to change.




                                                       See Page 2 for additional details.


                                         Note: If you are presently seeking relief (or have previously been granted relief) under the United
                                         States Bankruptcy Code, this coupon is being provided for informational purposes only. If your
                                         Chapter 13 plan calls for your Chapter 13 Trustee to make the on-going post-petition mortgage
                                         payments, please contact your attorney or the Trustee’s office before directly sending any
                                         amounts relating to this escrow shortage

                                                                   If you choose to pay the shortage in full as referenced in Option 2, detach this coupon
                                                                   and mail it along with a check for $341.69 to the address that appears on this coupon.
  CHARLES ZANDERS
                                                                   This payment must be received no later than June 1, 2019.


              Wells Fargo Home Mortgage
              PO Box 105632
              Atlanta, GA 30348-5632




        708                            5 10 02 00044982 00045400 00079151 00034169 5
                                                                                                                                               Page 2 of 3
             Case 17-30786              Doc 29         Filed 05/09/19 Entered 05/09/19 12:39:47LoanDesc Main
                                                                                                    Number:
                                                          document Page 5 of 7
     Part 2 - Payment calculations
For the past review period, the amount of the escrow items was $547.13. For the coming year, we expect the amount paid from escrow to be $293.13.

How was the escrow payment calculated?
To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
determine the escrow amount.

The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
through the date of the analysis.



Escrow comparison

                                                                                                                                         New monthly
                                      01/18 - 12/18     02/18 - 01/19        06/18 - 04/19   06/19 - 05/20
                                                                                                                       # of                escrow
                                        (Actual)          (Actual)             (Actual)       (Projected)
                                                                                                                      months               amount

Property taxes                               $293.13           $293.13             $293.13       $293.13       ÷         12        =           $24.43
Property insurance                             $0.00           $254.00            $254.00          $0.00       ÷         12        =            $0.00
Total taxes and insurance                    $293.13           $547.13             $547.13       $293.13       ÷         12        =          $24.43
Escrow shortage                            $1,766.96             $0.00              $0.00        $341.69       ÷         12        =          $28.47**

Total escrow                               $2,060.09           $547.13             $547.13       $634.82       ÷         12        =           $52.90


**
    This amount is added to the payment if Option 1 on page 1 is selected.


Projected escrow account activity over the next 12 months
To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                    (Calculated in Part 3 - Escrow account projections
Lowest projected escrow balance October, 2019                                      -$292.83         table)

Minimum balance for the escrow account†                                 -            $48.86         (Calculated as: $24.43 X 2 months)


Escrow shortage                                                        =           -$341.69


†
 The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
account, we add the yearly escrow payments, and divide by 12. We take this amount and multiply it by 2 as allowed by state laws and/or the mortgage
contract to determine the cash reserve.
             Case 17-30786                 Doc 29         Filed 05/09/19 Entered 05/09/19 12:39:47 Desc Main                                             Page 3 of 3
                                                             document Page 6 of 7                 Loan Number:



  Part 3 - Escrow account projections
Escrow account projections from June, 2019 to May, 2020
                                           What we
               Payments to                 expect to                                                                   Projected escrow        Balance required
Date             escrow                     pay out         Description                                                    balance              in the account
May 2019                                                    Starting balance                                                  -$121.85                  $219.84
Jun 2019                $24.43                   $0.00                                                                        -$97.42                   $244.27
Jul 2019                $24.43                   $0.00                                                                        -$72.99                   $268.70
Aug 2019                $24.43                   $0.00                                                                        -$48.56                   $293.13
Sep 2019                $24.43                   $0.00                                                                        -$24.13                   $317.56
Oct 2019                $24.43                  $293.13     MORGAN COUNTY                                                    -$292.83                   $48.86
Nov 2019                $24.43                   $0.00                                                                       -$268.40                    $73.29
Dec 2019                $24.43                   $0.00                                                                       -$243.97                    $97.72
Jan 2020                $24.43                   $0.00                                                                       -$219.54                   $122.15
Feb 2020                $24.43                   $0.00                                                                       -$195.11                   $146.58
Mar 2020                $24.43                   $0.00                                                                       -$170.68                   $171.01
Apr 2020                $24.43                   $0.00                                                                       -$146.25                   $195.44
May 2020                $24.43                   $0.00                                                                        -$121.82                  $219.87

Totals              $293.16                     $293.13



  Part 4 - Escrow account history
Escrow account activity from June, 2018 to May, 2019
                        Deposits to escrow                     Payments from escrow                                                      Escrow balance
   Date        Actual      Projected Difference            Actual   Projected Difference             Description             Actual         Projected Difference
Jun 2018                                                                                         Starting Balance              $182.28        $182.28        $0.00
Jun 2018          $0.00           $20.25      -$20.25        $0.00             $0.00    $0.00                                  $182.28        $202.53       -$20.25

Jul 2018         $20.25           $20.25        $0.00        $0.00             $0.00    $0.00                                  $202.53        $222.78       -$20.25

Aug 2018         $20.25           $20.25        $0.00        $0.00             $0.00    $0.00                                  $222.78        $243.03       -$20.25

Sep 2018         $20.25           $20.25        $0.00        $0.00             $0.00    $0.00                                  $243.03        $263.28       -$20.25

Oct 2018          $0.00           $20.25      -$20.25       $293.13       $243.03       $50.10   MORGAN COUNTY                 -$50.10         $40.50      -$90.60

Nov 2018         $20.25           $20.25        $0.00        $0.00             $0.00    $0.00                                  -$29.85         $60.75      -$90.60

Dec 2018         $20.25           $20.25        $0.00        $0.00             $0.00    $0.00                                   -$9.60         $81.00      -$90.60
                                                                                                 AMERICAN SECURITY GROUP
Jan 2019         $20.25           $20.25        $0.00       $254.00            $0.00   $254.00                                -$243.35        $101.25     -$344.60

Feb 2019          $0.00           $20.25      -$20.25        $0.00             $0.00    $0.00                                 -$243.35        $121.50      -$364.85

Mar 2019         $40.50           $20.25       $20.25        $0.00             $0.00    $0.00                                 -$202.85        $141.75     -$344.60

Apr 2019         $60.75           $20.25       $40.50        $0.00             $0.00    $0.00                                 -$142.10        $162.00      -$304.10
(estimate)

May 2019         $20.25           $20.25        $0.00        $0.00             $0.00    $0.00                                 -$121.85        $182.25      -$304.10
(estimate)

Totals          $243.00          $243.00        $0.00       $547.13       $243.03      $304.10




Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2018 Wells Fargo Bank, N.A. All rights
reserved. NMLSR ID 399801 4/18
Case 17-30786   Doc 29   Filed 05/09/19 Entered 05/09/19 12:39:47   Desc Main
                            document Page 7 of 7
